Citation Nr: 1709411	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


1.  Entitlement to an effective date prior to April 23, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

The Veteran is represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to April 1979.  In January 2017, VA learned that the Veteran died on December [redacted], 2016. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2014 rating decisions by the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to an effective date prior to April 23, 2010, for the grant of service connection for PTSD was before the Board in June 2015, at which time it was remanded for additional development.  After the issuance of an October 2015 supplemental statement of the case, this claim has been remitted to the Board for further appellate consideration.


FINDING OF FACT

In January 2017, VA was notified that the Veteran died on December [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

ORDER

The appeal is dismissed.



	
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


